EXHIBIT 10.24.1

 

MCI WORLDCOM NETWORK SERVICES, INC.

 

 

AMENDMENT NO. 14

 

This Amendment No. 14 (the Amendment No. 14”) is made this 16 day of January
2003, by and between AmeriVision Communications, Inc. (“Customer”) and MCI
WORLDCOM Network Services, Inc. (“MCI”), to those certain Program Enrollment
Terms (the “PET”), to that certain Telecommunications Services Agreement more
particularly described as ISA # AVI - 990301 (the ‘TSA”), made by and between
Customer and MCI WORLDCOM Network Services, Inc. (successor-in-interest to
WorldCom Network Services, Inc.) dated April 20. 1999, including all prior
applicable amendments (collectively, the “Prior Amendments”). in the event of
any conflict between the terms of the TSA, the PET, the Rate and Discount
Schedule, the Service Schedule, any Prior Amendment or any applicable Attachment
and the terms of this Amendment No. 14, the terms of this Amendment No. 14 shall
control The ISA along with the PET, the Rate and Discount Schedule, the Service
Schedule, the Prior Amendments, all applicable Attachment(s), and this Amendment
No. 14 shall collectively be referred to as the “Agreement”. Capitalized terms
not defined herein shall have the meaning ascribed to them in other documents
referenced herein. All references to MCI WorldCom in the Agreement including
any, amendments, attachments, schedules or exhibits thereto, will be deemed to
refer to “MCI”. This Amendment No. 14 does not constitute the assumption of the
Agreement as that term is used under applicable bankruptcy law.

 

In consideration of good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                       SPECIAL RATES:

 

(A)          Notwithstanding anything to the contrary contained in the
Agreement, or the Attachment for ACCESS BASED BILLING CARRIER ORIGINATION
Service, the Attachment for ACCESS BASED BILLING SWITCHLESS/END USER DEDICATED
Services, the Attachment for ACCESS BASED BILLING CARRIER TERMINATION Service
(collectively, the “ABB Attachments”), commencing within ten (10) business days
following the date this Amendment No. 14 has been fully executed by both parties
and delivered to Customer. Customer’s rates for the applicable ACCESS BASED
BILLING Services will be the respective rates per minute set forth below. All
other rates will be as set forth in the Agreement or the ABB Attachments.

 

(i)  ACCESS BASED BILLING SWITCHLESS 1+ Service

 

SEE Exhibit 1 *

SEE Exhibit 2 *

 

(ii)  ACCESS BASED BILLING END USER DEDICATED 1+ Service

 

SEE Exhibit 3 *

 

 

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

(iii) ACCESS BASED BILLING END USER DEDICATED TOLL FREE Service

 

SEE Exhibit 4 *

 

(iv) ACCESS BASED BILLING CARRIER ORIGINATION Service

 

SEE Exhibit 5*

 

(v)           ACCESS BASED BILLING CARRIER TERMINATION Service

 

SEE Exhibit 6*

 

(B)           Notwithstanding anything to the contrary contained in the TSA, MCI
reserves the right to modify the Special Rates described in Subsection (A) above
(which charge modifications shall not exceed then-current generally available
MCI charges for comparable services), upon not less than thirty (30) calendar
days’ prior notice to Customer (facsimile being acceptable), which notice will
state the effective date for the charge modification.

 

2.                                       SPECIAL DISCOUNTS. Notwithstanding
anything to the contrary contained in the Agreement or the Attachment for ACCESS
BASED BILLING CARRIER ORIGINATION Service, the Attachment for ACCESS BASED
BILLING SWITCHLESS/END USER DEDICATED Services, the Attachment for ACCESS BASED
BILLING CARRIER TERMINATION Service (collectively, the “ABB Attachments”).
Commencing as of January 1, 2003, Customer’s discount percentage, with respect
to INTERSTATE and INTERSTATE EXTENDED DOMESTIC Locations only, for ACCESS BASED
BILLING CARRIER ORIGNIATION SERVICE ACCESS BASED SWITCHLESS END USER DEDICATED
Services and ACCESS BASED BILLING CARRIER TERMINATION Service will determined
under the Discount Schedule below based on Customer’s actual Monthly Revenue for
each month and will not be subject to the applicable discount percentages set
forth in the Agreement on the ABB Attachments. Commencing as of January 1, 2003,
and continuing throughout the Service Term, Customer will automatically receive
the next higher (or lower) Discount when Customers eligible Monthly Revues (as
defined in the PET) reaches the next higher level (or falls to the next lower
level). All  other discounts for all other services will be as set forth in the
Agreement

 

MONTHLY REVENUE

 

DISCOUNT

 

 

 

*

 

*

*

 

*

*

 

*

*

 

*

*

 

*

 

2

--------------------------------------------------------------------------------


 

3.                                       OTHER TERMS AND CONDITIONS. Except as
specifically amended or modified herein, the terms and conditions of the
Agreement will remain in full force and effect throughout the Service Term and
any extensions thereof.

 

IN WITNESS WHEREOF, the parties have  entered into this Amendment No. 14 on the
date first written above.

 

 

AMERMIVISION

MCI WORLDCOM NETWORK

 

 

COMMUNICATIONS, INC.

SERVICES, INC.

 

 

 

 

 

 

By: /s/ Jeff Cato

 

By: /s/ Robert Brejcha

 

 

 

(Signature)

(Signature)

 

 

 

 

 

 

Jeff Cato

 

Robert Brejcha

 

 

 

(Print Name)

(Print Name)

 

 

 

 

 

 

Director of Operations/Business Development

 

Vice President

 

 

 

(Title)

(Title)

 

 

 

 

 

 

1-16-03

 

1-17-03

 

 

 

(Date)

(Date)

 

 

3

--------------------------------------------------------------------------------


 

Exhibit No. 1

Switchless 1+ Service Interstate Rates*

 

 

Exhibit No.2

Switchless 1+ Intrastate Rates*

 

 

Exhibit No.3

End User Dedicated 1+ Interstate Rates*

 

 

Exhibit No.4

End User Dedicated Toll Free Interstate Rates*

 

 

Exhibit No.5

Carrier Origination Interstate Rates*

 

 

Exhibit No.6

Carrier Termination Interstate Rates*

 

4

--------------------------------------------------------------------------------